DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-5, 7, 9-26, 28-30, and 33-35 have been examined.

Election/Restrictions
Claims 36, 38, 40-41, 43-54, 54, 57-60, and 64-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product and composition, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021, 2/21/2020, and 8/15/2019 by the applicants have been reviewed by the Examiner.

Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 appears to have an “)” located at the end of the claim, however it is unclear where the corresponding “(“ is located within the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, regarding the crystallinity in the plurality of filaments of about 30 to about 45%, the issue is that it is unclear if the units for crystallinity percentage is by weight, amount, volumetric, or by another standard.
In regards to claim 4, of the 3 to about 12% polybutylene succinate, the issue raised is that it is unclear if this is by weight, molar, volumetric, or by another standard.
	Note: In regards to claim 14, the issues regarding the percentages is noted, however, the claim does state that is based upon the total weight of the blend.  It is noted that claim 4 in the original claims had a portion similar to claim 4 that mentions that it was based upon the total weight of the blend, but this portion was removed from the claim in the latest amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 5, 11, 12, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/165832, see IDS, henceforth WO’832.
In regards to claim 1, the WO’832 reference teaches of a process for producing a thermoformable and bondable fabric (nonwoven fabric, see claim 1), the fabric being biodegradable and/or compostable (implicit from polymeric composition used in the process), the process comprising: 
extruding a polymeric blend to form a plurality of filaments, the filaments collectively comprising the fabric (see claim 1, steps a and c).  

The WO’832 reference does not explicitly teach/disclose that fabric obtained is thermoformable and bondable. 
The fabric is of same process as in present application, namely the spunbond process (see claim 17) or the melt blown process (see claim 4), and the same polymer blend is used in the process, namely a blend comprising a) polylactic acid (PLA) and b) an aliphatic or aliphatic aromatic polyester such as polybutylene succinate, polybutylene succinate-co-adipate, polybutylene adipate-co-therephthalate, or polycaprolactone.  See claims 1 and 4 in WO’832 as well as from page 6, line 27 to page 7, line 13.  
The fabric of WO’832 would been obvious for one of ordinary skill in the art to recognize as exhibiting the same properties, in particular in respect of thermoformability and bondability.

In regards to claim 4, wherein the polymeric blend comprises 3 to about 12% polybutylene succinate.  Here, WO’832 teaches of polybutylene succinate in regards to possible aliphatic polyesters that is used in the blend/mixture, and here, and further teaching of the blend with the aliphatic polyesters constituting between 1-25% of the weight of the blend with a preference between 1-10, 2-9, or 2.5-7.5%, see page 8, line 14-20.  This material and percentages of WO’832 would encompass the claimed range.

In regards to claim 5, wherein the polymeric blend comprises polylactic acid.   See teaching in WO’832, see abstract forming the PLA resin blend.

In regards to claim 11, comprising one or two of said polymeric blends, wherein the one or two polymeric blends collectively comprise: 
(a) a first polylactic acid; and (b) a second polylactic acid, wherein the first polylactic acid (a) comprises a greater proportion of D-configuration lactic acid units to L-configuration lactic acid units than in the second polylactic acid (b).  
See teaching of WO’832, claim 1, regarding the different PLA for a resin blend, in this regards of R-lactic and S-lactic units, or otherwise as L or D forms, see page 6.  Thereby teaching of a blend with different lactic acids.

In regards to claim 12 (dependent upon claim 11), wherein: (a) the first polylactic acid comprises up to about 5% D-configured lactic acid units (based on the total number of lactic acid units in the polylactic acid); and/or (b) the second polylactic acid comprises up to about 1% D-configured lactic acid units (based on the total number of lactic acid units in the polylactic acid).
The WO’832 reference further teaching of the ratios between the units, see teaching of ≥97:3 or ≤3:97, including 98:2, see pages 3 and 5.  Here, the WO’832 reference would includes the teaching polylactic acid unit with the second criteria including the up to 1% as seen in the less than or 3 for the ratio between the units.

In regards to claim 26, wherein said process comprises spunbonding, comprising a die.  Regarding spunbonding via a die, see WO’898, claim 17, wherein the WO’832 teaches of orifices for the formation of the filament, the orifices seen as the equivalent to the claimed die.

In regards to claim 30, further comprising laying the filaments onto a surface.  See teaching by WO’832 regarding the spunbound process, wherein the filaments are collected on a collection surface.  See further teaching of collection surface being a moving belt or screen of WO’832, see page 11, lines 9-15.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’832 as applied to claim 1 above, and further in view of Ferry (US 9212432).
In regards to claim 7, wherein said filaments are exposed to an extrusion cabin pressure of about 1000 to about 5000 Pa.
WO’832 fails to teach of operating of the extrusion cabin pressure.
In a related case, Ferry teaches of a process for spunbound fibers, wherein the nonwoven fabric formed is by producing fiber from a die block and having a cabin pressure of 45000-7000 Pa, see processes in Col. 11, line 43-46, Col. 5, lines 8-41, Col. 6, lines 4-23.  Here, the spunbonding equipment operates to maintain the ability to form fabrics having desired degree of softness and durability, see Col. 1, lines 35-40.
Here, it is known in the art of forming fiber view extrusion from a die block with known operation parameters of the particular pressure.  Here, it would have been obvious for one of ordinary skill in the art to modify WO’832 with the particular operating pressure as taught by Ferry as known operating conditions for the desired softness and durability to be formed upon the formed product fibers.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’832 as applied to claim 1 above, and further in view of WO2014/138898, see IDS, henceforth referred as WO’898, and Dave (US 2014/0336700).
In regards to claim 2, wherein said process is configured to yield a crystallinity in the plurality of filaments of about 30 to about 45%.
WO’832 fails to teach regarding the crystallinity of the filaments.
WO’898 page 8, [0032]-[0034] teaches of known processes that can increase crystallinity, in this case of use of heat to reduce elongation properties of the filaments by increased crystallinity, see also [0022] regarding degree of crystallization.  
Further, as seen in Dave regarding nonwoven fabrics that includes spinning of fabrics [0044], wherein the polymer resin is extruded to form multi-filaments [0051] and [0058], with further teaching in the melt processing of the annealing of the materials allows for crystallinity to increase to about 35-45 percent, see [0092].  Here, the annealing step of Dave corresponds to the teaching of the heat of WO’898 reference, and further Dave teaches of biodegradable or bioabsorbable polymer compositions, the polymers that include poly(lactic acid), see [0100] and [0064], which corresponds to the materials pertaining to WO’832.  The annealing of the melt temperatures of Dave allows for achieving the desired morphology and physical properties, see [0092].
Here, it would have been obvious for one of ordinary skill in the art to modify WO’832 with the use of heat as taught by WO’898 upon the filaments to increase crystallinity, including annealing of the polymer as taught by Dave for increasing the crystallinity thereby in achieving the desired morphology and physical properties.


Claim(s) 15-18, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’832 as applied to claims 1 and 11 above, and further in view of WO2014/138898, see IDS, henceforth referred as WO’898.
In regards to claim 15, wherein said process is configured to yield filaments having a bi-component filament, wherein there is one polymeric blend and both components comprise the same polymeric blend.  
WO’832 fails to teach of the filament of bicomponent filament.
See teaching by WO’898 regarding core and sheath in regards to multiple component materials, see page 10, [0045]-[0046]; [0031].
It would have been obvious for one of ordinary skill in the art to modify the process of WO’832 to incorporate the teachings of WO’898 of utilizing core and sheath filaments as known types of filaments produced.

In regards to claim 16 and 17, wherein said process is configured to yield filaments having a bi-component filament, wherein there are two polymeric blends and each component comprises a different polymeric blend, and in claim 17, wherein one component comprises a polymeric blend comprising said second polylactic acid (b) and wherein the other component comprises polymeric blend comprising said first polylactic acid (a).  The WO’832 reference does not specifically teach of a polymeric blend.  
See teaching by WO’898 regarding the bicomponent filament and of the different polymeric blends that can be utilized, and further see teaching in WO’898 regarding the two polymeric blends, see [0031].  
It would have been obvious for one of ordinary skill in the art to modify WO’832 with the polymeric blend as taught by WO’898 in forming the bicomponent filament with the desired properties of the formed filament.

In regards to claim 18, wherein said process is configured to yield filaments having a core and sheath configuration, wherein the core comprises a polymeric blend comprising said second polylactic acid (b) and wherein the sheath comprises a polymeric blend comprising said first polylactic acid (a).  See teaching by WO’898 regarding the core and sheath configuration, and regarding two polylactic acids. 

In regards to claim 29, wherein a fluid is provided downstream of the die, said flow of gas being configured disperse filaments in all directions to increase planar isotropy of filament orientation.  See WO’898 teaching of blowing chilled air for accelerating cooling, see [0041], page 9.  The chilled air provided by WO’898 corresponds to the claimed flow of gas and would further provide changes to the property of the filament including planar isotropy due to the cooling and direction of the gas flow.  It would have been obvious for one of ordinary skill in the art to modify the process WO’832 with chilled air as taught by WO’898 as it would allow 
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’832 as applied to claim 1 above, and further in view of Kubota (US 2016/0115630).
In regards to claim 28, comprising drawing the filaments; wherein said filaments are at a temperature at or above a glass transition temperature during said drawing.   WO’832 does teach of the drawing step, see step b on page 3, line 18, though the reference does not specifically teach regarding the temperature of the drawing step.
Here, in a relevant field of endeavor, Kubota teaches of nonwoven fabric and of the heat bondable conjugate fiber, wherein, the undrawn yearn is obtained in a drawing step [0061], and further the drawing temperature is a temperature higher than the glass transition temperature of the polyester based resin of the first component, see [0062], (the polylactic acid based polymer is recognized as a polyester type resin), and wherein the higher temperature effects includes a drawing at a high strain rate, or high draw ratio, see [0063], and allows for forming the desired filament properties during drawing.  This is a known drawing condition for the filaments regarding the temperature that one skilled in the art would recognize.
It would have been obvious for one ordinary skill in the art to modify drawing step of WO’832 at the temperature as taught by Kubota in drawing at a high strain rate as a desired condition in forming the filaments.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/165832 as applied to claim 1 above, and further in view of WO’898 and Wilkes (US 5458835).
In regards to claim 9, further comprising hydro- entanglement, wherein said hydro-entanglement comprises one or more water jets configured to project water at a pressure of about 7,000 to about 12,500 kPa.
WO’832 fails to teach the hydroentanglement.
However, as seen in a related fiber forming process, WO’898 teaches in [0035], page 8, of the use of hydroentanglement, wherein the hydroentangling is bonding process that does not use heat.  Further, see also Wilkes (US 5458835) that teaches in Example 9 regarding the water pressure used for entanglement with pressure at 10000 kPa, for water jet entangled nonwovens, see also hydroentangled fabric.  See Col. 9, line 60 to Col. 10, line 4.
It would have been obvious for one of ordinary skill in the art to modify the process of WO’832 with the further use of hydroentanglement as taught by WO’898 and of the particular water pressure as taught by Wilkes, as this allows for known post processing of the fibers in forming water jet entangled nonwovens, or hydroentangled fabric, this being a known and desired product formed via post processing of the formed fibers.

In regards to claim 10 (dependent upon claim 9), further comprising an infrared heating step downstream of said hydro-entanglement.  Here, WO’898 teaches of heating including at localized areas, see [0036], page 8.  The use of infrared heating is an alternate known form of heating and one skilled in the art would recognize and substitute the heating element for the same equivalent results of localized heating upon the filament.
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/165832 as applied to claim 11 above, and further in view of Ashraf (US 2017/0027774).
In regards to claim 13, wherein the first polylactic acid (a) has a lower melting point than the second polylactic acid (b).  
The WO’832 reference does not teach of the specific lower melting point of the first polylactic acid.
See in the same field of endeavor, the teaching in Ashraf, see [0068] and [0069], regarding the blend of different components with different melting temperatures in forming a bicomponent filament for improved nonwoven bonding and substrate softness, with the melting temperature of component A being lower than the melting temperature of secondary polymer component B.  see also [0070], wherein the different temperatures and types can enhance abrasion resistance, strength and softness of the resulting fabric.
Here, the features regarding known properties of the formed polymer blends in the formation of the bicomponent filaments with the difference between the two components as seen in Ashraf, it would have been obvious for one of ordinary skill in the art to modify the components of WO’832 with the different melting points between the first and second components as taught by Ashraf as it allows improved desired properties of the resulting fabric including enhancing the softness.

In regards to claim 20, wherein the polymeric blend of the sheath has a lower melting point than the polymeric blend of the core.  See teaching by Ashraf as applied to claim 13 above regarding sheath and core arrangement, see [0016] and [0017], [0066], [0078], particularly with the teaching of the different components A and B, see [0077], and of the different melting temperatures of the components [0069]. 

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’832 as applied to claim 1 above, and further in view of Woodward (US 10589884).
In regards to claim 33, further comprising forming the fabric to a desired shape by thermoforming using a thermoforming mold, wherein the thermoforming mold is at a temperature of about 70 °C to 140 °C.  
The WO’832 fails to teach thermoforming at the particular temperature.
However, see teaching by Woodward (US 10589884) regarding taking woven fibers and placed into a mold for thermoforming (see claim 1) and further operating at temperature of the mold for thermoforming at 80-200C (see claims 8 and 9).
It would have been obvious for one of ordinary skill in the art to modify the post processing of the formed fabric of WO’832 with the thermoforming step as taught by Woodward thereby in forming the desired thermoformed product. 

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’832 in view of Woodward as applied to claim 33 above, and further in view of WO’898.
In regards to claim 34 (dependent upon claim 33), wherein the fabric is at a defined temperature above the glass transition temperature during said forming.  
The WO’832 and Woodward reference fails to specifically teach of the glass transition temperature.
See WO’898, abstract, wherein the process is at a temp between glass transition and melting temp of polymer, thereby encompasses claimed at or above the glass transition temp, see also [0038].  This is a known property of the formed fabric particularly during formation of the fabric/filaments that one skilled in the art would be aware during the formation process to provide for optimal operation conditions and to prevent undesired features in the formed product.  Here, it would have been obvious for one of ordinary skill in the art to modify WO’832 in view of Woodward to incorporate the temperatures at glass transition temperature as taught by WO’898 in order to achieve desired operation conditions via control of the temperature and thereby controlling in forming the desired properties of the formed filament.

In regards to claim 35 (dependent upon claim 34), wherein said defined temperature is achieved by directing a flow of gas at the fabric.  See teaching of WO’898 regarding blowing air/fluid at the filaments, see [0041], page 9.  It would have been obvious for one of ordinary skill in the art to further modify WO’832 in view of Woodward and WO’898 with the use of a gas flow as taught by WO’898 as a known process in controlling the temperature.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/165832 as applied to claim 1 above, and further in view of Matsubara (US 9200392).
In regards to claim 24, wherein said process employs a presser roller heated to a temperature of about 40 to about 80 °C.  
WO’832 fails to teach about the heated pressure roller.
See Matsubara (US 9200392) teaching for nonwoven fabric production that includes polylactic, and wherein the process further includes the use of a pressing roller that includes a roll that is heated between 80-230 C, see Col. 10, line 60 to Col. 11, line 10, in this regards in forming a separator for a battery.
	It would have been obvious for one of ordinary skill in the art further modify the post processing of WO’832 with the heated pressure roller as taught by Matsubara as a known post processing operation upon the nonwoven fabric in forming the desired product, in this case as seen in Matsubara of forming separators for batteries.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’832 as applied to claim 1 above, and further in view of Matsubara (US 2010/0130084).
In regards to claim 22, wherein said process employs a line speed of about 15 to 50 metres per minute.  
	WO’832 fails to teach of the line speed.	
Here, the Matsubara also teaches of the line speed of the formed non-woven fabric as 15m/min, see [0090], [0094], [0096], [0098].
It would have been obvious for one of ordinary skill in the art to modify the process of WO’832 with the line speed as taught by Matsubara as known operating conditions in forming non-woven fabric.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’832 in view of WO’898 as applied to claim 15 above, and further in view of Harada (US 2013/0263384).
In regards to claim 19, wherein said process is configured to yield filaments having a core comprising about 60 to about 90% of a filament, on a weight basis.  
WO’832 fails to teach of the filament with the core being of a particular percent to the rest of the filament in terms of weight.
Harada teaches of a bicomponent fiber structure, from poly L-lactic acid, wherein a core and sheath fiber is formed with the core-sheath ratio being 70:30 by weight, see [0088].  It is noted in the arts in the formation of core-sheath fibers/filaments that it is known for the formation of such product structures, particularly with the use of polylactic acid, along with the process of using melt spinning in forming the fabric, see [0086].  Thereby it is known in the prior art of the formation of the fabric with the desired particular dimensions regarding the filament properties of the wt% of the core.
It would have been obvious for one of ordinary skill in the art to modify the core and sheath fibers formed from the process of WO’832 in view of WO’898 with the arrangement of the core comprising of 70% of the total weight% of the fiber as taught by Harada as known formed product structures.



Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/165832 as applied to claim 1 above, and further in view of Goretzki (US 2016/0312384).
In regards to claim 21, wherein said process employs a diffuser exit gap of between about 100 to 150 mm.  
	WO’832 fails to teach of the particular exit gap dimension.
Further, Goretzki teaches of the diffuser for a method of forming nonwoven fabric from filaments that includes spinning the filaments and then cooling the filaments, wherein the outlet opening includes a vertical spacing A from the diffuser to the deposition surface of 30-300 mm, including preferences of 50-250 and 70-200 mm, see [0024].  Here, the spacing would encompass the claimed diffuser exit gap.  Here, the Goretzki teaches of the use of a diffuser as this is known process feature in the formation of filaments that can be incorporated with the process of WO’832.  
It would have been obvious for one of ordinary skill in the art to modify the process of WO’832 with the arranged diffuser along with the claimed spacing as taught by Goretzki in providing processing for the formed filaments after the for obtaining light weights per unit area and uniform spun-bounded structure at a desired tensile strength, see Goretzki [0014].

In regard to claim 25, wherein said process employs an air volume ratio of about 3 to about 7.5 (See teaching of instant application regarding air volume ratio directing to the air volume regarding quench to drawing, see page 16).
	WO’832 fails to teach of the air volume ratio.
Here, Goretzki further includes teaching of the primary air flow and secondary air flow, wherein correlates to the claimed air volume ratio, here Goretzki teaches of the ratio that ranges from more than 4.5 to 6.5, see [0038].  This range includes the claimed ranges regarding the air volume ratio and one skilled in the art would incorporate this range feature regarding the process air, particularly regarding the use of the air inlets and air volumes allowing for normal hygiene applications with spun-bound fabrics and further for obtaining light weights per unit area and uniform spun-bounded structure at a desired tensile strength, see [0014].
Thereby, it would have been obvious for one of ordinary skill in the art to further modify the diffuser of WO’832 in view of Goretzki as shown above for claim 21 with the further processing regarding the ratio of the air volumes upon the spun bound fabrics in order to form the desired properties such as tensile strength.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’832 as applied to claim 11 above, and further in view of Dugan (US 2014/0272362).
In regards to claim 14, wherein the process employs one polymeric blend and wherein the blend comprises about 5 to about 15% of USSN: TBDthe first polylactic acid (a) and about 78 to about 88% of the second polylactic acid (b), based on the total weight of the blend).
WO’832 does not teach of the first polylactic acid of the blend of the claimed percentage combined with the percentage of the second polylactic acid of claimed percentage.
Here, the Dugan reference teaches of a multicomponent fiber, see [0001] for nonwoven fabrics, and biodegradable polymers, see [0002] and [0004], and of the first polymer component comprising of 5%, 8%, or greater of the first polylactic acid, see [0009], [0050], and [0011], which includes the blend of ratio of 10:90 to about 90:10 or about 25:75 to 75:25, and of the ratios that include about 1:9 to about 9:1, or in ratio of about 1:3 to about 3:1, see [0008]-[0012].  This range taught by Dugan encompasses the claimed ranges.  The features of Dugan provides for forming a multicomponent fiber with strong bonds, see abstract.
	It would have been obvious for one of ordinary skill in the art to modify the polymeric blend of WO’832 having the polylactic acids of the respective percentages as taught by Dugan providing for a multicomponent fiber with desired properties including strong bonds between the components.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’832 as applied to claim 1 above, and further in view of Conley (US 2008/0104738).
In regards to claim 23, wherein said process employs a presser roller configured to press the fabric with a pressure of between about 100 kPa and about 400 kPa.  See teaching by WO’832 regarding the spun-bonding process that includes where the deposited filaments are bonded to entangle and/or adhere together to strengthen the fabric, see page 9, lines 25-29, and further teaching of calendaring as a mechanical finishing operation that is performed on the spun-bond fabric, see page 10, lines 1-5, the mechanical finishing operation can be integrated into a bonding step.  
However, the WO’832 reference does not teach the specific pressure range of the pressure roller.
Here, in a known fabric construction reference taught by Conley, this includes laminating the fabric through use of a roll application with a pressure of 60 psi, see Example provided for [0041].  Here, the claimed 100-400 kPa converts to 14.5-58 pounds per square inch.  The 60 psi being at a pressure that is just outside the claimed pressure range, wherein it would have been obvious for one of ordinary skill in the art to modify the pressure amount depending upon the desired effects of the embossing/calendaring upon the material, and the type of material to press upon particularly for bonding, wherein adjustment to the pressure can overlap with the claimed pressure range.  
Here, it is known in the art for the particular application of the pressure roller at the claimed pressures for mechanical finishing and/or bonding of the fabric materials.  Here, it would have been obvious for one of ordinary skill in the art to modify the mechanical finishing/bonding operation of WO’832 with a pressure taught by Conley that can include overlap with the claimed range as known pressure conditions in laminating/bonding of polymer fabric materials together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Drews (US 2018/0038026) teaches of nonwoven webs of polylactic acid that includes extruder, die, at a line speed of 149 m/min, with pattern roll that includes temperature at 150 Celsius and pressure at 70 N/mm.
He (US 9091004) teaches of biodegradable polactic acid for use in non-woven webs.  Wherein the polyactic includes L-lactic acid “levorotory-lactic acid” and D-lactic acid “dextrorotary-lactic acid, see Col. 4, lines 45-67, that includes different mixture of the respective types of acid.  See Fig. 1 wherein the raw materials are fed into an extruder 12, and the filaments formed for the fabric 22 from the die 14 with heater 16, and including high pressure fluid (heated air) that is supplied by conduits 13 and attenuates and spreads the polymer stream into microfibers 18, see Col. 10, line 51 to Col. 11, line 46.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744